One-minute speeches (Rule 144)
The next item is one-minute speeches on matters of political importance.
Madam President, 7 October last year will be remembered as a dramatic wake-up call to what is going on in Russia. On that day, Anna Politkovskaya, considered to be a living symbol of honest journalism, was brutally murdered. President Putin dismissed Anna Politkovskaya's role as marginal and her case still remains unsolved.
Last October in this House parliamentarians called on the Commission and the Member States to honour the legacy of Anna Politkovskaya by making the restoration of free media in Russia a primary condition for the further development of our relations, because, only if we send a clear signal that we value Anna Politkovskaya's quest for truth and freedom more highly than oil and gas, will conditions in Russia start to change.
There is no question that we in Europe share the values for which Anna Politkovskaya gave her life. Sadly Mr Putin does not seem to share these values. Respect for Anna Politkovskaya commits us to make this clear to President Putin in forthcoming summits.
(RO) I will speak about the issue of zoological parks in Romania.
According to the assessments performed by some nongovernmental international organizations of this field, the transposition of the Directive regarding zoological parks into the Romanian legislation is considered one of the best in Europe.
Nevertheless, bringing the 41 Romanian zoological parks up to European standards within the established deadline, namely by the end of this year, seems to be almost impossible to achieve.
Under the pressure of this deadline and the conditions of an existing public-private partnership, I support the importance of immediately implementing the common action plan, which comprises the next priority steps: to conduct a national study for classifying the existent zoological parks, to organize an emergency rescue team and to temporarily prevent the reproduction of animals.
I also consider it is necessary to offer some time for implementing this plan, before making the decision to close the zoological parks that do not meet the legal requirements.
(PL) Madam President, despite the numerous remarks that have been heard in this Chamber in respect of Mr Schulz, he has not ceased his attacks and insults on European Union members, which are not worthy of this House.
As someone who holds an important position in a Community institution, he is interfering in the internal affairs of a Member State and constantly insulting its representatives. Most of those in this House would never dream of interfering in the democratic elections of peoples of the EU. I am curious to know how this gentleman would feel if an MEP called on the German people to change their Chancellor, because there are organisations legally acting to spread Nazi thinking and to undermine the borders between European states. I think this gentleman is sorry he was born so late, in the wrong historical epoch.
Mr President, earlier today Mr Pöttering made a statement on the World/European Day against the death penalty and said he rejected the death penalty 'in any form'.
He seems to assume that we all agree with him. I do not. Last Sunday, just a mile from my home in London, an innocent boy of 17, Rizwan Darbar, was stabbed to death in West Ham Park because, it is reported, he attempted to stop a friend's mobile phone from being stolen.
This is not an unusual occurrence in Britain. Innocent people are being shot, stabbed and beaten to death with increasing frequency. Why is this? It is because the thugs and criminals do not fear the law. Even if they are caught and convicted, they often receive very lenient sentences. Personally, I would like to see the reintroduction of the death penalty in Britain for perpetrators of these kinds of murders.
Of course this could not be done unless we were outside of the European Union, which is yet another good reason for leaving.
Mr President, we have already had mention today of Libya, and I want to give it another billing. Libya, quite properly, was made to pay for the Lockerbie terrorist atrocity, but Libya as a global sponsor of terrorism has yet to make full reparation. The IRA's vile campaign of terror reached its most deadly when equipped with Libyan Semtex and weaponry, permitting Martin McGuinness and its other army council leaders to unleash the most vicious phase of their campaign. Without Libya, hundreds of innocents would not have died. Thus, tonight in this House, I want to back the present campaign by the victims' group in Northern Ireland - by the name of FAIR - to bring Libya to international account by forcing it to pay compensation, as occurred with Lockerbie. Just as the EU pressurised Libya over the Bulgarian nurses, so it should support justice for IRA victims by pressing Libya to settle the litigation now issued against it by FAIR in the United States of America.
(RO) Through the Committee on Budgets, the Parliament has made an extremely important decision.
Through the 30% reserves established from administrative expenses for the European Social Fund, the European Fund for Regional Development and the Cohesion Fund as well, we send a strong signal to the European Commission.
The approval of operational programmes should be done within the time specified by the European directives, in this case four months.
Although Romania was one of the first countries that submitted these documents as early as in January, at present, two of the most important operational programmes have not been approved yet. I am talking about the operational programme for administrative capacity development and the operational programme for human resources.
Taking into consideration the fact that we are not the only Member State in this situation, I would like to know the reasons, if they are not bureaucratic, that cause the Commission to postpone their approval to November.
According to the common statement we adopted together with the Council following the conciliation of July 13th, the Commission should ensure the rapid approval of the Member States' programmes and projects and submit a roadmap for their adoption.
Mr President, I welcome the opportunity to raise the report on industrial relations in the postal sector, which has just been published by the European Foundation for the Improvement of Living and Working Conditions. Indeed, I wish this report had been available before we voted on the postal services. But even now, it is a timely wake-up call for all governments that will be privatising their postal services over the next number of years.
In the EU we are committed to the Lisbon Agenda, more and better jobs. Unfortunately, this report tells us that privatisation of the postal sector so far has delivered fewer but, more critically, worse jobs with poorer working conditions.
The report states that since the beginning of the liberalisation process, sectoral pay developments in all but three countries have been below the average. But crucially, in all countries, a pay gap exists between employees of the main providers and those of the new entrants or the alternative providers.
If left unchecked, the situation will, and I quote from the report, 'erode employment conditions and lead to more conflictual industrial relations'. So far, postal privatisation has failed the Lisbon test.
(PL) Mr President, during the present term of the European Parliament I have already appealed several times for an end to discrimination against Poles, especially Catholics. This time too we are viewing the demand being made by certain media to withhold the subsidy for the University of Social and Media Culture as a blatant expression of discrimination and of a motivation driven by criteria other than intrinsic merit.
The accusations levelled against that institution by certain media are no more than slanders formulated by people who at one time enslaved Poland and the Poles. Nowadays, in democratic times, they cannot come to terms with the loss of absolute power. The University, which is appealing for financial support, provides education and training in a universal value system, and particularly for students from poor families.
A tightening of criteria and refusal to allocate funds resulting from the media witch-hunt, particularly in the Year of Equal Opportunities for All, would, in our view, be not only a manifestation of discrimination in respect of religion and outlook, but actually a symptom of the application of totalitarian methods, which stands in contrast to the declared values, standards and requirements of European law.
(PL) Mr President, I wish to draw attention to a very important problem in the European Commission, and one which is constantly neglected here in the forum of the European Parliament: it concerns transport communications.
The shortest transport route from Scandinavia, the north of Europe, to the south - to Turkey, Greece and Bulgaria - lies via the Central European transport corridor. This is a corridor that would begin at Ystad, in Sweden, would run through the Polish cities of Szczecin and Wrocław, the Czech city of Prague, the Slovak city of Bratislava, Vienna, and on through Constanţa, Thessaloniki and Trieste. This route continues to be ignored, and in my view, its inclusion on the list of European road and rail routes would speed up and shorten transport routes along this line, and would also give a boost to the whole Central European corridor and to all the cities and regions that lie around this line.
Mr President, earlier today we had the publication of the European Transport Safety Council report on EU progress on reducing road deaths by half by 2010. It contains some good and some bad news.
Yes - countries have made improvements, and that is to be welcomed, but overall road deaths are still too high and the EU will not, on current trends, achieve its road death reduction targets. In fact only three Member States - Luxembourg, France and Portugal - will achieve the target set. They have succeeded in reducing road deaths by over 8% a year.
It is worth remembering that over 39 000 people were killed on the roads in the EU in the last 12 months. Had we achieved our targets, 5 000 people would still be alive today. I regret that Ireland, my own country, is still in the lower half of the league when it comes to making those necessary improvements.
We could take messages from the best performing countries. They have put in a great deal of commitment and political will to improve enforcement in a number of key areas. The EU has just three years left to put in place measures that could see us achieving our targets of reducing road deaths by half. The experience shows it can be done but we need a fresh impetus at EU level to achieve that.
(FR) Mr President, I would like to draw Parliament's attention to the problem of Kosovo and, particularly, to the need for the European Parliament to be able to answer for this European internal matter and to ensure that the right of the people to determine their own future can, quite rightly, be respected. Many political elements are appearing and exerting pressure to bring about the partition of Kosovo, which is not an answer. This is very clear to us, particularly in relation to the problems associated with the Palestinian Territory and the division of that territory in 1946. Strong pressure should therefore be brought to bear, with the European Parliament, to prevent a partition, to prevent conflict from being generated in this way and to enable the people to decide their own destiny, making sure that the European Parliament can be present, present on the European stage, and also present throughout our territory.
Mr President, unfortunately, by the time I have finished this speech, two people will have killed themselves. This is because worldwide one person commits suicide every 30 seconds. A staggering one million persons, many of them young men and women, end their lives every year. Suicide is very relevant to the EU because five out of the top ten countries in terms of suicide rates are EU Member States: Lithuania, Estonia, Hungary, Slovenia and Latvia. In fact, Lithuania has the highest suicide rate record in the world.
These are very sad statistics for the EU as, in most cases, the cause of suicide is preventable. The EU has a duty to its citizens to urgently reduce suicide rates in its Member States. I request you, Mr President, to address personally all EU Member State governments and national parliaments, especially those of the five aforementioned countries, and urge them strongly to redouble their efforts to prevent suicide amongst their citizens. By so doing, many thousands of lives may be saved each year.
(RO) A recent study shows that, in Romania, approximately 170,000 children in the 5th-8th grades have one or two parents that have left to work abroad.
The large number of children left with their grandparents or families increases every day in the European Union new Member States, as well as in the candidate countries.
For this reason, I would like to emphasize the need to create adequate structures, which would help children and parents be together, as well as the need for a social policy that would focus on solidarity.
I consider that the facilitation of family reunion, as a factor of economic and social integration, should constitute an essential aspect of the legal immigration policies.
At the same time, I request the European Commission both to draw up a strategy regarding the situation of children who remained in their countries of origin after their parents left and to provide support for creating adequate structures in the Member States, in order to help children and parents adjust to new family situations.
That concludes the one-minute speeches.